department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l number info release date uil key state cc te_ge eoeg et2 eedwards cor-131104-00 date this is in response to your letter to dated date concerning the employment status of school administrators and teachers we are sorry that we cannot provide you with a formal ruling private letter rulings are governed by the procedures outlined in revproc_2001_1 2001_1_irb_1 date in questions of worker classification the irs offers the ss-8 procedure determination of worker status for purposes of federal employment_taxes and income_tax_withholding requests regarding employment status from taxpayers other than federal agencies and instrumentalities should be submitted to the appropriate irs office listed on the current form ss-8 revproc_2001_1 sec_5 we can however provide you with the following general information which we hope will be helpful to you you have informed us that state statute provides that a school board may select and employ a qualified_person as chief school administrator for a school district ie school superintendent the statutes were amended to state that the term employ includes employment by contract you state that this provision has been interpreted to mean that a chief school administrator may be treated as an independent_contractor school districts are obtaining the services of school superintendents through either an incorporated or an unincorporated business established by the superintendent you state that retired teachers are also being hired by some of these businesses and furnished to school districts as contract workers cor-131104-00 the businesses presumably treat the teachers as their employees you have inquired whether this interpretation is consistent with federal_law concerning employment status sec_3402 of the internal_revenue_code the code provides that every employer making payment of wages shall deduct and withhold federal income taxes code sec_3401 provides that for purposes of this chapter the term employee includes an officer employee or elected official of a state or any political_subdivision thereof sec_3401 applies only for income_tax_withholding purposes for purposes of taxes under the federal_insurance_contributions_act fica employee status is determined under the common_law code sec_3121 an individual is an employee if under the common_law rules the relationship between the individual and the person for whom he or she performs services is the legal relationship of employer and employee generally this relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which the result is accomplished in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so sec_31_3121_d_-1 employment_tax regulations cor-131104-00 in applying the common-law rules the irs considers three types of evidence the service recipient’s degree of behavioral and financial control_over the worker and the relationship between the parties including evidence of how they view their relationship the fact that an individual is employed part-time or works for more than one employer is not evidence of independent_contractor status a part-time worker may be an employee under the common-law rules i behavioral control behavioral control is evidenced by facts which indicate whether the service_recipient has a right to direct and control how the worker performs the tasks for which he or she is hired facts which illustrate the right to control how a worker performs a task include the provision of training and evaluation and the existence of employee manuals or policies indicating intent to control the performance of the employee the presence of a chain of command is indicative of a right to control as is the requirement of an oath of office when the service_recipient is a government_entity and the position is created by a constitution or statute we look at the law establishing the position and its duties to determine whether there is a right to control the worker typical of the employer-employee relationship a school superintendents under state law the position of school superintendent and its duties are established by statute the school superintendent is required to administer the district in accordance with policies the school board prescribes by bylaw the school superintendent is required to select appoint and control all school district employees subject_to the approval of the school board state has an educational system under which there is a state department of education department and a state board_of education board which supervise the local boards the department prescribes by regulation a minimum course of study develops performance standards to be met by students at designated age levels and by regulation establishes safety standards for schools among many other areas of responsibility cor-131104-00 local school boards are composed of elected officials whose duty it is to establish school policies and supervise their implementation they are required to express their policies for management and control of the district in written bylaws formally adopted school districts are required to adopt educational goals and policies and are evaluated as to their success or failure in achieving the goals school boards control school budgets determine compensation of all school employees and administrative officers hold meetings keep records etc school boards are required to adopt written bylaws expressing policies relating to management and control of the school district the state supreme court has affirmed that a school board has a duty to control the administrative practices of its school superintendent as an illustration of facts typical of right to control state has adopted a statute concerning school accountability if a school is rated deficient it must prepare an improvement plan with participation of parents teachers and community groups the department monitors progress and if a school continues to be deficient for two years the chief school administrator the president of the governing body and the principal must present a written report on the performance of the school the board is required to promulgate regulations to assist public schools in the improvement of performance b teachers state statutes governing employment and tenure provide for the issuance of contracts to employees regularly qualified under the regulations of the department these employees include the school superintendent in another provision the term employer is defined to include a superintendent who appoints a teacher cor-131104-00 the same provision establishes tenure rights for teachers but not for superintendentsdollar_figure a teacher who has acquired tenure has the right to employment by the school district during continuous employment with certain exceptionsdollar_figure school boards and the department have authority to adopt teacher tenure bylaws not in conflict with the regulations of the department or state lawdollar_figure state statutes require school boards to adopt a system of evaluating teachers and administrators with the exception of the superintendent school districts are required to perform an annual evaluation of teachers and administrators and prepare a plan of improvement for any teacher or administrator who did not meet performance standardsdollar_figure state statutes contain provisions governing professional teaching practices they establish qualifications for teachers and establish a commission on professional standards and practices state provides employee_benefits to teachers and administrators including a teachers’ retirement systemdollar_figure ii financial control financial control is evidenced by facts which indicate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities a service_recipient has more economic control_over an employee than over an independent_contractor furthermore an independent_contractor has a genuine possibility of profit or loss beyond that of an employee who receives a salary as long as he works facts indicative of a genuine possibility of profit or loss are expenditures_for equipment and facilities and fixed costs incurred regardless of whether the individual works offering one’s services to the public maintaining an office and hiring staff and employees typical of an independent_contractor relationship are working by the day or by the job and incurring substantial unreimbursed business_expenses cor-131104-00 iii relationship of the parties the relationship of the parties is generally determined by examining the parties’ agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities the right of the parties to terminate the relationship without penalty to either is typical of an employer- employee relationship it is important to consider the relationship of the parties including any written contract in which the parties state the type of relationship they intended to create if the relationship of employer and employee exists however the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists it is of no consequence that the employee is designated as a partner co-adventurer agent independent_contractor or the like sec_31_3121_d_-1 employment_tax regulations other indications of an employee relationship are issuance of forms w-2 provision of employee_benefits such as health life and professional liability insurance participation in qualified_retirement_plans and reimbursement for business_expenses as this letter is not a ruling it presents only general rules of law and does not apply the law to specific facts i hope this general information will be helpful to you if you have any further questions please call elizabeth edwards of this office at sincerely jerry e holmes branch chief cc te_ge eoeg et2
